         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 TRUSTEES OF THE NEW YORK CITY
 DISTRICT COUNCIL OF CARPENTERS
 PENSION FUND, WELFARE FUND,
 ANNUITY FUND, and APPRENTICESHIP,
 JOURNEYMAN RETRAINING,                                                 ORDER
 EDUCATIONAL AND INDUSTRY FUND;
 TRUSTEES OF THE NEW YORK CITY                                    19 Civ. 2571 (PGG)
 CARPENTERS RELIEF AND CHARITY
 FUND; THE NEW YORK CITY AND
 VICINITY CARPENTERS LABOR-
 MANAGEMENT CORPORATION; and the
 NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS,

                            Petitioner,

              -against-

 TRAGER CONSTRUCTION, LLC and
 TRAGER SOLUTIONS INC.

                            Respondent.


PAUL G. GARDEPHE, U.S.D.J.:

               Trustees of the New York City District Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, and Apprenticeship, Journeyman Retraining, Educational and

Industry Fund, Trustees of the New York City District Council of Carpenters Relief and Charity

Fund, the New York City and Vicinity Carpenters Labor Management Corporation (together, the

“Funds”), and the New York City District Council of Carpenters (the “Union”) (collectively with

the Funds, “Petitioners”) filed this petition (the “Petition”) seeking to confirm an arbitration

award that they obtained against Trager Construction, LLC and Trager Solutions Inc.

(collectively, “Respondents”) pursuant to a collective bargaining agreement and Section 301 of

the Labor Management Relations Act (the “LMRA”), as amended, 29 U.S.C. § 185. (Pet. (Dkt.
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 2 of 9




No. 1)) Although the Petition was served on Respondents (Dkt. Nos. 8-9), they have not

opposed the Petition or otherwise appeared in this action. For the reasons stated below, the

arbitration award will be confirmed.

                                       BACKGROUND

               The TNew York City District Council of Carpenters Pension, Welfare, Annuity,

Apprenticeship, Journeyman Retraining and Educational and Industry Funds are multiemployer

labor-management trust funds. (Pet. (Dkt. No. 1) ¶ 4) The New York City District Council of

Carpenters Relief and Charity Fund is a charitable organization. (Id. ¶ 5) The New York City

and Vicinity Carpenters Labor-Management Corporation is a not-for-profit corporation. (Id. ¶ 6)

And the New York City District Council of Carpenters is a labor union that is the certified

bargaining representative for certain employees of Respondents. (Id. ¶ 7) Respondent Trager

Construction is a Pennsylvania corporation and is an employer under the LMRA. Respondent

Trager Solutions is a New York corporation and is an employer under the LMRA. (Id. ¶¶ 8-9)

               On April 2, 2006, Trager Construction entered into an agreement with the United

Brotherhood of Carpenters and Joiners of America (the “International Agreement”) and an

Administration Form that effectuated its agreement with the Union. (Id. ¶¶ 10-11) In 2016,

Trager Solutions executed an Administration Form that effectuated its participation in the

International Agreement. (Id. ¶ 12) As signatories to these documents, Respondents are

obligated to make contributions to the Funds for every hour worked by their employees, pursuant

to the terms of the Union’s collective bargaining agreement (the “CBA”). (Id. ¶ 13; International

Agreement(Dkt. No. 1-1) Article II; CBA (Dkt. No. 1-5) Article XVI, § 1) The CBA also

requires Respondents to furnish their books and payroll records to the Funds upon request for the




                                                2
          Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 3 of 9




purpose of conducting an audit to ensure compliance with CBA provisions requiring benefit fund

contributions. (CBA (Dkt. No. 1-5) Article XVI, § 1)

                An audit of Trager Construction’s books and records for the period between

January 1, 2011 and March 10, 2016 showed that it had not remitted all required contributions to

the Funds. (Pet. (Dkt. No. 1) ¶ 22) An audit of Trager Solutions’ books and records for the

period between March 11, 2016 and December 27, 2016 showed that it had not remitted all

required contributions to the Funds. (Id.)

                The International Agreement provides that any disputes arising under that

agreement be addressed pursuant to the procedures set forth in the CBA. (International

Agreement (Dkt. No. 1-1) Article VI) The CBA provides that

        [s]hould any dispute or disagreement arise between the parties hereto . . . concerning any
        claim arising from payments to the Fund of principal and/or interest which is allegedly due,
        either party may seek arbitration of the dispute before the impartial arbitrator. . . . The
        arbitrator shall have full and complete authority to decide any and all issues raised by the
        submission and to fashion an appropriate remedy . . . including, but not limited to, monetary
        damages. The arbitrator’s award in this regard shall be final and binding upon the parties . . .
        and shall be wholly enforceable in any court of competent jurisdiction. The cost of the
        arbitration, including the fees to be paid to the arbitrator shall be included in the award and
        shall be borne by the losing party.

(CBA (Dkt. No. 1-5) Article XVI § 12)

                The CBA further provides that

        [i]n the event that formal proceedings are instituted before a court of competent jurisdiction
        by the trustees of a Benefit Fund or Funds to collect delinquent contributions to such Fund(s),
        and if such court renders a judgment in favor of such Fund(s), the Employer shall pay to such
        Fund(s), in accordance with the judgment of the court, and in lieu of any other liquidated
        damages, costs, attorney’s fees and/or interest, the following:

        (1) the unpaid contributions; plus (2) interest on the unpaid contributions determined at the
        prime rate of Citibank plus 2%; plus (3) an amount equal to the greater of . . . the amount of
        the interest charges on the unpaid contributions . . . , or . . . liquidated damages of 20% of the
        amount of the unpaid contributions; plus (4) reasonable attorney’s fees and costs of the
        action.

(Id., Article XVI § 11(a))


                                                    3
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 4 of 9




               Because Respondents are bound by the CBA, which binds employers to the policies,

rules, and regulations adopted by the Funds, Respondents are also bound by the Funds’ Revised

Statement of Policy for Collection of Employer Contributions (the “Collection Policy”). (Id., Article

XVI § 6) Under the Collection Policy, reasonable attorneys’ fees “shall be assessed against a

delinquent employer, at the same hourly rate charged to the Funds for such services. . . .”

(Collection Policy (Dkt. No. 1-6) § V(6))

               Petitioners served a notice of arbitration on Trager Construction on August 1, 2018,

and served a notice of arbitration on Trager Solutions on August 7, 2018. (Notice of Hearing,

Trager Construction (Dkt. No. 1-7); Notice of Hearing, Trager Solutions (Dkt. No. 1-8)) The

arbitration hearing took place on November 7, 2018. (Op. & Default Award (Dkt. No. 1-9) at 1)

Respondents did not appear at the hearing. (Id. at 1-2) At the hearing, Petitioners provided

“uncontroverted testimony and evidence” demonstrating that (1) pursuant to the CBA,

Respondents are obligated to make certain payments to the Funds; (2) the CBA authorizes

Petitioners to conduct an audit of Respondents’ books and records to verify that required

contributions have been made; and (3) Petitioners’ audit revealed that Respondents had not made

all required contributions for the periods between January 1, 2011 and March 10, 2016, and

between March 11, 2016 and December 27, 2016. (Id. at 2)

               The arbitrator awarded Petitioners $459,781.76, which includes the total amount

of the delinquency plus interest (the “Award”). (Id.) The components of the Award are as

follows: (1) as to Trager Construction, $220,143.50 in principal and $63,624.59 in interest,

$64,007.68 in liquidated damages, $930.72 in late payment interest, $1,191.23 for the promo

fund, $18.24 in non-audit late payment interest, and $7,765 in audit costs; (2) as to Trager

Solutions, $70,045.88 in principal, $10,066.24 in interest, $14,009.18 in liquidated damages,

$377.00 for the promo fund, $82.50 in non-audit late payment interest, and $2,720 in audit costs.

                                                  4
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 5 of 9




As to each Respondent, the arbitrator also awarded Petitioners $400 in court costs, $1,500 in

attorney’s fees, and $500 for the arbitrator’s fee. (Id. at 3) The Award provides for interest to

accrue at a rate of 7% from the date of the Award. (Id.)

               On March 22, 2019, Petitioners filed the instant petition to confirm the arbitration

award. In addition to seeking confirmation of the Award, Petitioners seek interest from the date

of the Award through the date of judgment, attorneys’ fees and costs for the instant action, and

post-judgment interest. (Dkt. No. 1) As noted above, Respondents have not appeared in this

action or responded to the Petition in any fashion.

                                          DISCUSSION

I.     APPLICABLE LAW

               “It is well established that courts must grant an [arbitrator’s] decision great

deference.” Defuerco Int’l Steel Trading v. T. Klaveness Shipping A/S, 333 F.3d 383, 388 (2d

Cir. 2003). Accordingly, “confirmation of an arbitration award is ‘a summary proceeding that

merely makes what is already a final arbitration award a judgment of the court.’” D.H. Blair &

Co. v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (quoting Florasynth, Inc. v. Pickholz, 750

F.2d 171, 176 (2d Cir. 1984)). “Only a ‘barely colorable justification for the outcome reached’

by the arbitrators is necessary to confirm the award.” Id. (quoting Landy Michaels Realty Corp.

v. Local 32B-32J, Service Employees Int’l Union, 952 F.2d 794, 797 (2d Cir. 1992)).

               A petition to confirm an arbitration award should be “treated as akin to a motion

for summary judgment.” Where the non-movant has not responded to a petition to confirm, the

court “may not grant the motion without first examining the moving party’s submission to

determine if it has met its burden of demonstrating that no material issue of fact remains for

trial.” Id. at 109-110 (citation omitted). Even unopposed petitions to confirm arbitration awards



                                                 5
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 6 of 9




must “‘fail where the undisputed facts fail to show that the moving party is entitled to judgment

as a matter of law.’” Id. at 110 (quoting Vt. Teddy Bear Co. v. 1-800 Beargram Co., 373 F.3d

241, 244 (2d Cir. 2004) (quoting Champion v. Artuz, 76 F.3d 483, 486 (2d Cir. 1996) (internal

quotation marks omitted))).

II.    ANALYSIS

               Here, Petitioners have demonstrated that there is no genuine issue of material fact

that precludes confirmation of the Award. Before issuing the Award, the arbitrator considered

the evidence offered at the hearing, including the relevant provisions of the CBA and testimony

from the auditor who had reviewed Respondents’ books and records. (See Op. & Default Award

(Dkt. No. 1-9) at 2) The arbitrator determined, “[u]pon the substantial and credible evidence of

the case as a whole,” that Respondents were “delinquent” in monies due under the CBA and

were “obligated to pay delinquency assessment and interest on [their] delinquency, plus an

Attorney’s Fee to the Petitioners and the Fee of the . . . Arbitrator, Court Costs, Audit Cost, and

Promotional Fund Fee in accordance with the terms and provisions of the [CBA].” (Id. at 2-3)

The arbitrator found that Respondents owed Petitioners a total of $459,781.76, with interest to

accrue at 7% from the date of the award. (Id. at 3)

               This Court concludes that the Award was within the powers granted to the

arbitrator under the CBA, which states that in the event that a “dispute or disagreement arise[s]

between the parties hereto . . . concerning any claim arising from payments to the Fund of

principal and/or interest which is allegedly due, either party may seek arbitration of the dispute

before the impartial arbitrator,” who “shall have full and complete authority to decide any and all

issues . . . and to fashion an appropriate remedy[,] including . . . monetary damages.” (CBA

(Dkt. No. 1-5) Article XVI § 12)



                                                 6
          Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 7 of 9




                “Courts are not authorized to review [an] arbitrator’s decision on the merits [even

in the face of] allegations that the decision rests on factual errors or misinterprets the parties’

agreements.” N.Y.C. Dist. Council of Carpenters Pension Fund v. Star Intercom & Constr., Inc.,

No. 11. Civ. 3015 (RJH), 2011 WL 5103349, at *4 (S.D.N.Y. Oct. 27, 2011) (quoting Major

League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (internal quotation marks

omitted)). Here, of course, Respondents have made no such allegations.

                A court “may vacate an arbitration award in four specific situations”:

        “(1) where the award was procured by corruption, fraud, or undue means; (2)
        where there was evident partiality or corruption in the arbitrators . . .; (3) where
        the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon
        sufficient cause shown, or in refusing to hear evidence pertinent and material to
        the controversy; or of any other misbehavior by which the rights of any party have
        been prejudiced; or (4) where the arbitrators exceeded their powers, or so
        imperfectly executed them that a mutual, final, and definite award upon the
        subject matter submitted was not made.”

In re Arbitration Between General Sec. Nat. Ins. Co. and AequiCap Program Adm’rs, 785 F.

Supp. 2d 411, 417 (S.D.N.Y. Apr. 29, 2011) (quoting 9 U.S.C. § 10(a)). Here, there is no

evidence that the arbitrator’s decision was unlawful, arbitrary, or in excess of the arbitrator’s

powers. Accordingly, the petition to confirm the Award will be granted.

III.    COSTS AND ATTORNEYS’ FEES

                Petitioners seek an award of costs and attorneys’ fees expended in connection

with the instant action. “[C]ourts have routinely awarded attorneys[’] fees in cases where a party

merely refuses to abide by an arbitrator’s award without challenging or seeking to vacate it

through a motion to the court.” Abondolo v. H. & M.S. Meat Corp., No. 07 Civ. 3870 (RJS),

2008 WL 2047612, at *4-5 (S.D.N.Y. May 12, 2008) (collecting cases). Under the CBA,

Petitioners are entitled to reasonable attorneys’ fees and costs in a court action to collect

delinquent funds. (CBA (Dkt. No. 1-5) Article XVI § 11(a)) The CBA also obligates

                                                   7
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 8 of 9




Respondents to abide by all terms and conditions of agreements creating the Funds, including the

Funds’ Collection Policy. The Collection Policy provides that an attorneys’ fee award is to be

assessed at the same rate that the Funds paid their counsel. (Id. Article XVI § 6; Collection

Policy (Dkt. No. 1-6) § V(6))

               Petitioners request $1,742.50 in attorneys’ fees – representing 6.2 hours of work

billed at either $350 or $275/hour – and $475 in costs. (Pet., Ex. J (Dkt. No. 1-10)) Petitioners’

requested fees and costs in this action are reasonable, and reflect the rates Petitioners paid their

counsel. (Pet. (Dkt. No. 1) ¶ 38).

IV.    POST-JUDGMENT INTEREST

               Petitioners’ request for post-judgment interest at the statutory rate (Pet. (Dkt. No.

1)) is also granted. “28 U.S.C. § 1961(a) mandates post-judgment interest for civil money

judgments recovered in federal district court.” Trs. of the N.Y. City Dist. Council of Carpenters

Pension Fund v. S&S Kings Corp., No. 19-CV-01052 (RA), 2019 WL 4412705, at *4 (S.D.N.Y.

Sept. 16, 2019) (confirming arbitration award and granting pre- and post-judgment interest)

(citing Westinghouse Credit Corp. v. D’Urso, 371 F.3d 96, 100 (2d Cir. 2004)). “[P]ost-

judgment interest ‘shall be calculated from the date of the entry of the judgment.’” Id. (quoting

28 U.S.C. § 1961(a)).




                                                  8
         Case 1:19-cv-02571-PGG Document 13 Filed 08/10/21 Page 9 of 9




                                         CONCLUSION

               For the reasons stated above, the petition to confirm the arbitration award (Dkt.

No. 1) is granted. The Clerk of Court is directed to enter judgment, confirming the arbitration

award in the amount of (1) $360,080.96 as against Respondent Trager Construction, LLC, with

interest accruing at 7% as of November 8, 2018, until the entry of judgment; and (2) $99,700.80

against Respondent Trager Solutions Inc., with interest accruing at 7% as of November 8, 2018,

until the entry of judgment. The Clerk will include in the judgment $1,742.50 in attorneys’ fees

and $475 in costs, split evenly between the two Respondents. Post-judgment interest on the

entire amount will accrue from the date of judgment at the rate provided by 28 U.S.C. § 1961(a).

The Clerk of Court is directed to close this case.

Dated: New York, New York
       August 10, 2021
                                              SO ORDERED.


                                              _______________________________
                                              Paul G. Gardephe
                                              United States District Judge




                                                 9
